Name: 2007/869/EC: Commission Decision 21 December 2007 amending Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in several third countries (notified under document number C(2007) 6693) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  international trade;  agricultural policy;  agricultural activity
 Date Published: 2007-12-22

 22.12.2007 EN Official Journal of the European Union L 340/104 COMMISSION DECISION 21 December 2007 amending Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in several third countries (notified under document number C(2007) 6693) (Text with EEA relevance) (2007/869/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures include in particular Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (3). (2) Decision 2005/692/EC applies until 31 December 2007. However, as outbreaks of the Asian lineage of the avian influenza virus continue to be detected in south-east Asia and China, it is appropriate to extend the period of application of that Decision until 31 December 2008. (3) Decision 2005/692/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Decision 2005/692/EC, the date 31 December 2007 is replaced by 31 December 2008. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 263, 8.10.2005, p. 20. Decision as last amended by Decision 2007/99/EC (OJ L 43, 15.2.2007, p. 35).